DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, represented in Figs. 1-2, encompassing claims 1-5, 7, and 9-20 is acknowledged.
	
Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-5,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5.	Claim 3 recites “an opening is defined by a sidewall of the insulation layer”.
	It is indefinite as to how a sidewall (singular) defines an opening. See Applicant’s elected invention in Figs. 1-2, there is a sidewall which defines a portion of an opening or a plurality of sidewalls which define an opening which is not particularly pointed out and distinctly claimed.
	For the purposes of compact prosecution, the prior interpretation will be taken.
	All claims depending on claim 3 incorporate the same issues.

6.	Claim 15 recites “a junction between the photo-receiving portion and the shielded portion of the photo-sensing layer is extended to an edge of the photo-sensing layer”.
	It is indefinite as to how the claimed junction “is extended to an edge of the photo-sensing layer”. See Applicant's elected invention of Figs. 1-2 the “edge”, outer peripheral boundary, of the photo-sensing layer element 124 is not vertically overlapped by the junction between the photo-receiving portion and the shielded portion of the photo-sensing layer which is at an inner boundary of element 132(130).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as obvious over Chu et al. (US 2020/0265207 A1), hereinafter as Chu, in view of Morimoto et al. (US 2006/0237751 A1), hereinafter as Morimoto.

8.	Regarding Claim 1, Chu discloses a photosensor (see Figs. 1-4 and [0026] “sensing unit SU includes a photoelectric converting element PS”) comprising:
a substrate (element SUB2, see [0025] “”);
a sensing device (elements 110, PS(SU), PS3, PS2, PS1, 108, 106 see [0026]) disposed on the substrate and comprising:
a first electrode (element 110, see [0026] “second electrode 110”) disposed on the substrate;
a photo-sensing layer (element PS(SU), see [0026] “The sensing unit SU includes a photoelectric converting element PS”) disposed on the first electrode;
a second electrode layer (element 106, see [0026] “conductive layer 106”) disposed on the photo-sensing layer, the photo-sensing layer being interposed between the first electrode and the second electrode (see in particular Fig. 4); and
a light shielding layer (element LS, see [0025] “light shielding layer LS”) disposed on the second electrode, wherein the photo-sensing layer has a shielded portion shielded by the light shielding layer and a photo-receiving portion not shielded by the light shielding layer (see Fig. 3 portion of element PS(SU) covered by element LS is a shielded portion and portion of element PS(SU)  not covered by element LS is a photo-receiving portion).
Chu does not appear to explicitly disclose an area of the shielded portion is 55% to 99% of an entire area of the photo-sensing layer.
	Morimoto discloses an area of the shielded portion is 55% to 99% of an entire area of the photo-sensing layer (see Fig. 6 and [0065] “the photoelectric conversion section 111 is subjected to 75-percent (three-fourth) light shielding”).
	The area of the shielded portion to an entire area of the photo-sensing layer as taught by Morimoto is incorporated as the area of the shielded portion to an entire area of the photo-sensing layer of Chu. The combination discloses an area of the shielded portion is 55% to 99% of an entire area of the photo-sensing layer.
	It would have been obvious to incorporate an area of the shielded portion is 55% to 99% of an entire area of the photo-sensing layer as taught by Morimoto as an area of the shielded portion is 55% to 99% of an entire area of the photo-sensing layer of Chu because the combination provides because the combination provides increased amount of captured dynamic light range compared to less area of 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known area of the shielded portion compared to the entire area of the photo-sensing layer for another to obtain predictable results of 75% (see Morimoto Fig. 6 and [0065-0066]).
The combination discloses an overlapping range by providing the specific 75% shielded area, and see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”; also see MPEP 2131.03 I. “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”
Furthermore, the reason provided in the Applicant’s specification for the range is to control the dynamic range which is disclosed by Morimoto.

9.	Regarding Claim 9, Chu and Morimoto disclose the photosensor of claim 1, wherein a distance from a junction between the shielded portion and the photo-receiving portion of the photo-sensing layer to an edge of the photo-sensing layer is a fixed distance (see Chu Figs. 3-4 the device has a fixed structure and as such the distance relationship is also a fixed distance).



Claim 10, Chu and Morimoto disclose the photosensor of claim 1, wherein a profile defined by a junction between the shielded portion and the photo-receiving portion of the photo-sensing layer and a profile of the photo-sensing layer have an identical geometric shape (see Chu Fig. 3 both profiles are rectangular).

11.	Regarding Claim 11, Chu and Morimoto disclose the photosensor of claim 1.
Chu and Morimoto as previously combined do not appear to explicitly disclose wherein a material of the light shielding layer comprises metal, metal nitride, a photoresist material, ink, or a combination thereof.
Morimoto discloses wherein a material of the light shielding layer comprises metal (see Figs. 5A-B and [0063-0065] “ The light blocking film 12 as a metal film … In other words, the light blocking film 12 is formed in the same layer as apart of the reflecting film 11”), metal nitride, a photoresist material, ink, or a combination thereof.
	The metal material of the light shielding layer as taught by Morimoto is incorporated as the material of the light shielding layer of Chu. The combination discloses wherein a material of the light shielding layer comprises metal, metal nitride, a photoresist material, ink, or a combination thereof.
	It would have been obvious to incorporate wherein a material of the light shielding layer comprises metal, metal nitride, a photoresist material, ink, or a combination thereof as taught by Morimoto as wherein a material of the light shielding layer comprises metal, metal nitride, a photoresist material, ink, or a combination thereof of Chu because the combination provides a layer which can provide light shielding as well as mechanical support (see Morimoto Figs. 5A-B and [0063-0065]);


12.	Regarding Claim 12, Chu and Morimoto disclose the photosensor of claim 1, wherein an area of an orthogonal projection of the light shielding layer on the substrate and an area of an orthogonal projection of the shielded portion of the photo-sensing layer on the substrate are overlapped (see Chu Figs. 3-4).

13.	Regarding Claim 13, Chu and Morimoto disclose the photosensor of claim 1, wherein an area of an orthogonal projection of the light shielding layer on the substrate and an area of an orthogonal projection of the photo-receiving portion of the photo-sensing layer on the substrate are not overlapped (see Chu Figs. 3-4).

14.	Regarding Claim 15, insofar as the claim can be interpreted and understood despite the 112 issues, Chu and Morimoto disclose the photosensor of claim 1, wherein a junction between the photo-receiving portion and the shielded portion of the photo-sensing layer is extended to an edge of the photo-sensing layer (see Chu Fig. 3 the “edge” of the photo-sensing layer is being defined to overlap with a junction between the photo-receiving portion and the shielded portion of the photo-sensing layer).

15.	Regarding Claim 16, Chu and Morimoto disclose the photosensor of claim 1, further comprising an active device (see Chu Figs. 3-4 and [0025] “switch element DT”) disposed on the substrate, wherein the first electrode is electrically connected to the active device (see Chu Figs. 3-4 and [0026] “The .

16.	Regarding Claim 17, Chu and Morimoto disclose the photosensor of claim 16, wherein the light shielding layer comprises a first light shielding portion and a second light shielding portion, the first light shielding portion shields the area of the shielded portion of the photo-sensing layer (see Chu Figs. 3-4 first light shielding portion in areas of element PS(SU)), and the second light shielding portion shields an area of the active device (see Chu Figs. 3-4 first light shielding portion in areas excluding the element PS(SU)).

17.	Regarding Claim 18, Chu and Morimoto disclose the photosensor of claim 17, wherein the second electrode extends toward the active device and is further disposed above the active device (see Chu Fig. 4), and the first light shielding portion and the second light shielding portion are both disposed on the second electrode (see Chu Fig. 4).

18.	Regarding Claim 19, Chu and Morimoto disclose the photosensor of claim 16, wherein the active device is a thin film transistor (see Chu Fig. 4 and [0026] “The switch element DT of this 
embodiment is a thin-film transistor”), and the first electrode is electrically connected to a drain of the thin film transistor (see Chu Figs. 3-4 and [0026] “The source SE (or the drain DE) of the switch element DT is electrically connected to the second electrode 110 of the photoelectric converting element PS of the same sub-pixel”).

Claim 20, Chu and Morimoto disclose the photosensor of claim 19, wherein the first electrode and the drain of the thin film transistor are integrally formed (see Chu Fig. 4 element 110 and element SE(112) are integrally formed, in direct physical contact).

20.	Claims 2-5 are rejected under 35 U.S.C. 103 as obvious over Chu et al. (US 2020/0265207 A1), hereinafter as Chu, in view of Morimoto et al. (US 2006/0237751 A1), hereinafter as Morimoto in view of Shu et al. (US 2012/0261656 A1), hereinafter as Shu.

21.	Regarding Claim 2, Chu and Morimoto disclose the photosensor of claim 1, further comprising a layer (see Chu Fig. 4, the layer in which element PS(SU) is embedded) disposed on the first electrode, wherein the second electrode is disposed on the insulation layer (see Chu Fig. 4).
	Chu and Morimoto do not appear to explicitly disclose the layer is an insulation layer.
Shu discloses the layer is an insulation layer (see Figs. 3A-E element 330, see [0041] “The protection layer 330 is usually made from a dielectric layer”;
Note, the element 330 is a single insulation layer between the first electrode element 315b and the second electrode element 350 with photo-sensing layer element 320 between).
The insulation material of the layer as taught by Shu is incorporated as insulation material of the layer of Chu. The combination discloses an insulation layer (see Chu Fig. 4 between the first electrode element 110 and second electrode element 106 would be incorporated a single insulating layer).
It would have been obvious to incorporate insulation layer as taught by Shu insulation layer of Chu and Morimoto because the combination provides electrical separation between other conductive elements within the layer such as to prevent undesired electrical connections and noise between other conductive elements within the same layer, and to provide planarized surfaces for forming other elements (see Shu Fig. 3E and [0041] and see Chu Fig. 4 all of the conductive elements in the layers 
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known layer material for another in a similar device where alternatives are listed (see Shu Fig. 3E and [0041]).

22.	Regarding Claim 3, insofar as the claim can be interpreted and understood despite the 112 issues, Chu and Morimoto and Chu disclose the photosensor of claim 2, wherein an opening is defined by a sidewall of the insulation layer, the opening exposes the first electrode, and the photo-sensing layer in the opening is interposed between the first electrode and the second electrode (see Chu Figs. 3-4 sidewall of the opening formed by element PS(SU) in the insulation layer, the opening exposes the first electrode element 110 to the element PS3, and the photo-sensing layer elmenet PS(SU) in the opening between elements 110 and 106; also see Shu Fig. 3E).

23.	Regarding Claim 4, Chu and Morimoto and Chu disclose the photosensor of claim 3, wherein at least one portion of the shielded portion of the photo-sensing layer covers the sidewall (see Chu Figs. 3-4 element LS with respect to sidewall of the opening formed by element PS(SU) in the insulation layer).

24.	Regarding Claim 5, Chu and Morimoto and Chu disclose the photosensor of claim 3, wherein at least one portion of the shielded portion of the photo-sensing layer is arranged along the sidewall (see Chu Figs. 3-4).

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Chu et al. (US 2020/0265207 A1), hereinafter as Chu, in view of Morimoto et al. (US 2006/0237751 A1), hereinafter as Morimoto in view of Koide (US 2016/0163747 A1).

26.	Regarding Claim 7, Chu and Morimoto disclose the photosensor of claim 1, wherein the light shielding layer is shaped so that the shielded portion of the photo-sensing layer surrounds the photo-receiving portion (see Chu Figs. 3-4 the element OP1 is the shape of the opening in the light-shielding layer element LS so that the shielded portion of the photo-sensing layer surrounds the photo-receiving portion).
Chu and Morimoto do not explicitly disclose wherein the light shielding layer is shaped as a ring.
	Koide discloses wherein the light shielding layer is shaped as a ring (see Figs. 5A-B light shielding layer element 11 shaped as a ring).
	The shape of the light shielding layer as taught by Koide is incorporated as the shape of the light shielding layer of Chu. The combination discloses the light shielding layer is shaped as a ring.
	It would have been obvious to incorporate the light shielding layer is shaped as a ring as taught by Koide as the light shielding layer is shaped as a ring of Chu and Morimoto because the combination allows for light at a periphery of the photosensor to be reflected and enter the photosensor to improve light efficiency (see Koide Figs. 5A-B and [0064-0065]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known light shielding layer shape for another in a similar device to obtain predictable results of a ring shape instead of a rectangular shape.

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Chu et al. (US 2020/0265207 A1), hereinafter as Chu, in view of Morimoto et al. (US 2006/0237751 A1), hereinafter as Morimoto in view of Chen et al. (US 2017/0032167 A1), hereinafter as Chen.

28.	Regarding Claim 14, Chu and Morimoto disclose the photosensor of claim 1.
Chu and Morimoto do not disclose wherein a material of the photo-sensing layer comprises silicon-rich oxide, silicon-rich nitride, silicon-rich oxynitride, silicon-rich carbide, silicon-rich carbon oxide, hydrogenated silicon-rich oxide, hydrogenated silicon-rich nitride, hydrogenated silicon-rich carbide, or a combination thereof.
	Liao discloses wherein a material of the photo-sensing layer comprises silicon-rich oxide, silicon-rich nitride, silicon-rich oxynitride, silicon-rich carbide, silicon-rich carbon oxide, hydrogenated silicon-rich oxide, hydrogenated silicon-rich nitride, hydrogenated silicon-rich carbide, or a combination thereof (see Figs. 1 & 4A-4K and see [0052 & 0067] “The material of the optical sensing dielectric layer (that is, the optical sensing layer 142) may be silicon rich oxide (SRO), silicon rich nitride (SRN) or silicon rich carbide (SRC).”).
	The photo-sensing layer as taught by Liao is incorporated as the photo-sensing layer of Chu. The combination discloses wherein a material of the photo-sensing layer comprises silicon-rich oxide, silicon-rich nitride, silicon-rich oxynitride, silicon-rich carbide, silicon-rich carbon oxide, hydrogenated silicon-rich oxide, hydrogenated silicon-rich nitride, hydrogenated silicon-rich carbide, or a combination thereof.
	It would have been obvious to incorporate wherein a material of the photo-sensing layer comprises silicon-rich oxide, silicon-rich nitride, silicon-rich oxynitride, silicon-rich carbide, silicon-rich carbon oxide, hydrogenated silicon-rich oxide, hydrogenated silicon-rich nitride, hydrogenated silicon-rich carbide, or a combination thereof as taught by Liao as wherein a material of the photo-sensing layer comprises silicon-rich oxide, silicon-rich nitride, silicon-rich oxynitride, silicon-rich carbide, silicon-rich carbon oxide, hydrogenated silicon-rich oxide, hydrogenated silicon-rich nitride, hydrogenated silicon-rich carbide, or a combination thereof of Chu and Morimoto because the combination allows optical sensing in a wavelength capable of detecting a fingerprint (see Liao Figs. 1 & 4A-K & [0009 & 0023]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photo-sensing element in a similar device for another to obtain predictable results of a silicon rich oxide (SRO), silicon rich nitride (SRN) or silicon rich carbide (SRC) material capable of detecting a fingerprint (see Liao Figs. 1 & 4A-K).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818                                                                                                                                                                                                        

833